TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00047-CR
NO. 03-08-00048-CR


Jared William Mayville, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 26TH JUDICIAL DISTRICT
NOS. 04-1126-K26 & 06-2013-K26 
HONORABLE BILLY RAY STUBBLEFIELD, JUDGE PRESIDING


M E M O R A N D U M  O P I N I O N

		These two causes were consolidated for trial.  In cause number 04-1126-K26, the
district court found that Jared William Mayville violated the terms and conditions of his probation
that had been imposed following his conviction for the offense of burglary of a habitation. 
See Tex. Penal Code Ann. § 30.02 (West 2003).  In cause number 06-2013-K26, a jury found
Mayville guilty of the offense of possession of a controlled substance with intent to deliver.  See
Tex. Health & Safety Code Ann. § 481.112 (West 2003).  The district court assessed punishment at
ten years' imprisonment for the offense of burglary of a habitation.  The jury, after finding true an
enhancement paragraph alleging that Mayville had a prior conviction for aggravated assault, 
assessed punishment at 23 years' imprisonment for the offense of possession of a controlled
substance with intent to deliver.  On the State's motion, the district court cumulated the sentences. 
		For each cause, appellant's court-appointed attorney has filed a motion to withdraw
and a brief concluding that the appeal is frivolous and without merit.  The briefs meet the
requirements of Anders v. California, 386 U.S. 738 (1967), by presenting a professional
evaluation of the record demonstrating why there are no arguable grounds to be advanced.  See also
Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978);
Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d 553 
(Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969).  Appellant
received a copy of counsel's briefs and was advised of his right to examine the appellate record and
to file a pro se brief.  No pro se brief has been filed.
		We have reviewed the record and counsel's briefs and agree that the appeal is
frivolous and without merit.  We find nothing in the record that might arguably support the appeal. 
Counsel's motions to withdraw are granted. 
		The judgments of conviction are affirmed.

						__________________________________________
						Bob Pemberton, Justice
Before Chief Justice Law, Justices Puryear and Pemberton
Affirmed
Filed:   November 21, 2008
Do Not Publish